Grant, J.,
concurring in part, and in part dissenting.
I agree fully with everything the majority sets out in part II, that is, the issue concerning James.
I dissent from the determination that the juvenile court had no jurisdiction over Nicole, as set out in part I. An injured child, James, was before the court. His parents had no rational explanation for his injuries. James’ sister was also before the court with the same parents. Both children are entitled to be safe. I think the juvenile court had jurisdiction, which is the power to decide the case, even if that decision is incorrect. I believe, however, the court deprived the parents of their rights to due process in an even greater degree than with regard to James, because no factual determinations were ever made as to Nicole.
I agree that the order of the juvenile court terminating the rights of the parents as to James should be reversed, and the cause remanded for further proceedings. I would also reverse the order of the juvenile court terminating the rights of the parents as to Nicole, and remand the cause for further proceedings as to Nicole also.
Hastings, C.J., and Boslaugh, J., join in this concurrence and dissent.